DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2022, 12/17/2021, 9/23/2021 and 6/19/2020 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,992,675 B2 to Komatsu.
Regarding claim 1, Komatsu discloses an ink composition comprising 50 wt% of a pigment dispersion (solids content of 20%), 20 wt% of 1,2-pentanediol (bp 210oC), 5 wt% of 1,2-hexanediol (bp 224oC), 0.5 wt% of triethylene glycol monohexyl ether (bp 321oC), 1.66 wt% of a urethane emulsion (solids content of 35%), 4.16 wt% of wax emulsion (solids content of 35%), 0.2 wt% of a silicone surfactant, 0.2 wt% of an acetylene glycol-based surfactant, and 18.13 wt% of water (see example 9 in Table 2). The total amount of water in the ink is about 62 wt%. The amounts of the silicone surfactant and acetylene glycol-based surfactant relative to the water-soluble organic solvent are each (0.2)(100%)/(25.5) = 0.8%. The amount of high-boiling solvent is 0.5%. All the features of claim 1 are therefore disclosed. So are those of claim 2-6. The pigment is dispersed by a styrene-acrylic polymer, which reads on claim 8. The polymeric dispersant employed in the ink of example 9 is Joncryl 611, which has an acid value of 53 and a MW of 8,100 (see col. 3). The percent of ionic monomer, i.e., (meth)acrylic acid, in this styrene-acrylic polymer is estimated to be about 6.8 wt% (for acrylic acid) or 8.1 wt% (for methacrylic acid). Claim 10 is therefore anticipated. The ink has a preferred surface tension of 20-35 mN/m at 25oC and a viscosity of 1.5-15 mPa·s at 20oC (col. 13), and it is an inkjet ink (title). Claims 13-15 are therefore anticipated. The features of claim 16 can be found at, for example, lines 15-18 of column 23. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/217541 A1 to Matsumoto et al. The following is based on the English-language equivalent US 11,247,481 B2.
Regarding claim 1, Matsumoto et al. discloses an aqueous inkjet ink composition for low-ink-absorbing printing medium comprising 508.9 parts by mass of a pigment dispersion (solids content 22%), 48.3 parts of a fixing aid dispersion (solids content 41.6%), 308 parts of propylene glycol (bp 188oC), 22 parts of iBDG (bp 220oC), 2.2 parts of silicone surfactant, 5.5 parts of an acetylene glycol-based surfactant and 205.1 parts of water, wherein the ink has a viscosity of 5.8 mPa·s at 32oC and a surface tension of 28.8 mN/m (see example 12  in table 2). The total amount of water in the ink is about 58 wt%, and the amounts of silicone surfactant and acetylene glycol-based surfactant relative to the water-soluble organic solvent are 0.67% and 1.67%, respectively. The figure 1.67 is slightly higher than the upper value of 1.65 in condition 2. Nevertheless, since the amount of 5.5 parts of the acetylene-based surfactant is equivalent to 0.5 wt% of the ink composition and since Matsumoto et al. teaches that the amount of said surfactant in the ink can be as low as 0.1 wt% (col. 17, line 6), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art ink by adjusting the amount of the acetylene-based surfactant to a value such as 0.1-0.45 wt% without expecting any negative consequences. Note that this range translates to a value corresponding to condition 2 of 0.33-1.5. Claims 1-2, 6 and 13-15 are therefore unpatentable. The value corresponding to that of claim 3 is (330)(100%)/1100 = 30%. The value corresponding to that of claim 4 is (22)(100%)/1100 = 2%. The value corresponding to that of claim 5 is (2.2)(100%) / 1100 = 0.2%. The value corresponding to that of claim 7 is (100) (58% / 30%) = 193. Regarding claim 8, the prior art pigment is dispersed by a polymer made of 16 parts of MMA, 44 parts of styrene, 15 parts of a styrene macromer, and 25 parts of PEGMA, wherein the polymer has a Mw of 50,000 (col. 26). The pigment is treated with an aqueous dispersion of the polymer and then crosslinked with DENACOL EX-321L, which is a trimethylolpropane polyglycidyl ether (col. 27). Claims 8-12 are therefore unpatentable. The features of claims 16-17 can be found at lines 49-54 of column 19. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208719 A1 to Takeno et al. The following is based on the English-language equivalent US 10,655,030 B2.
Regarding claim 1, Takeno et al. discloses an aqueous inkjet ink for non-water-absorbing printing medium comprising a pigment, 10% of ethylene glycol isopropyl ether (bp 142oC), 20% of propylene glycol (bp 188oC), 1% of a polypropylene glycol (bp > 250oC), 0.05% of a silicone surfactant, 0.8% of an acetylene-based surfactant, and 53.76% of water (see the second ink in Table 4). The values corresponding to conditions 1 and 2 are 0.16 and 2.6, respectively. The value of 2.6 is slightly higher than the upper end of 1.65 in condition 2. Nevertheless, since the percent of the acetylene-based surfactant in the ink can be as low as 0.1% (col. 24, lines 46-50), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art ink by adjusting the amount of the acetylene-based surfactant to a value such as 0.1-0.5 wt% without expecting any negative consequences. Note that this range translates to a value corresponding to condition 2 of 0.32-1.61 under the condition of ink M of example 1. Claims 1-7 and 15-16 are therefore unpatentable. Regarding claim 8, the prior art pigment is dispersed by a polymer made of 16 parts of MMA, 44 parts of styrene, 15 parts of a styrene macromer, and 25 parts of PEGMA, wherein the polymer has a Mw of 50,000 (col. 32). The pigment is treated with an aqueous dispersion of the polymer and then crosslinked with DENACOL EX-321L, which is a trimethylolpropane polyglycidyl ether (col. 35). Claims 8-12 are therefore unpatentable. The features of claims 13-14 can be found at lines 9-25 of column 25.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/208719 A1 to Takeno et al. as applied to claim 16 above, and further in view of GB 2110598 A to Barber.
Takeno et al. discloses low-absorbing printing materials such as PVC films, PP films and polyester films (col. 1), but fails to disclose corona discharge-treated materials. On the other hand, Barber discloses a method of improving inkjet printing onto heat-shrinkable plastics by pre-treating the printing surfaces with corona discharge (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the printing method disclosed by Takeno et al. by employing corona discharge-treated PP films and polyester films to ensure an adequate printing while preventing heat-induced shrinking. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762